Citation Nr: 0514628	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  98-17 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints claimed as secondary to service-connected residuals of 
cold injuries.  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from June 1951 to March 
1953.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
RO.  

The Board remanded this matter for additional development of 
the record in September 1999, June 2000 and July 2004.  

In September 2002, the veteran indicated that he did not wish 
to testify at a hearing before a Veterans Law Judge.  

Accordingly, the Board will proceed with consideration of the 
veteran's claim based on the evidence of record, as he has 
requested.  See 38 C.F.R. § 20.704(e) (2004).  



FINDING OF FACT

The currently demonstrated arthritis of multiple joints is 
not shown to be causally related to any event or incident of 
his active duty service; nor is any shown to have been caused 
or aggravated by his service-connected residuals of frozen 
feet.  




CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
arthritis of multiple joints due to disease or injury that 
was incurred in or aggravated by active service, nor is any 
proximately due to or the of a service-connected disability.  
38 U.S.C.A. §§ 1110; 5107, 7104 (West 2004); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  VCAA also contains provisions 
regarding the scope of notice to which those seeking VA 
benefits are entitled.  38 U.S.C.A. § 5103.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf 
over the lengthy course of this appeal.  

Further, by the September 1998 Statement of the Case; the 
January 1999, April 2000, January 2001, April 2002, and 
January 2005 Supplemental Statement of the Case; and the 
February 2002 and July 2004 letters, he and his 
representative have been notified of the evidence needed to 
establish the benefit sought.  The veteran has been advised 
via the two letters and January 2005 Supplemental Statement 
of the Case regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

On March 1951 report of medical history, the veteran noted no 
symptoms consistent with arthritis.  On the corresponding 
March 1951 pre-induction medical examination report, the 
examiner indicated that all systems were normal.  Only an 
ophthalmic examination was not conducted, but such absence is 
not relevant herein.  

The examiner assigned a "PULHES" physical profile amounting 
to a "picket fence" (i.e., all 1's), indicating a high 
level of medical fitness.  (See generally Hanson v. 
Derwinski, 1 Vet. App. 512, 514 (1991) for an explanation of 
the military medical profile system).  

On May 1953 separation medical examination report, the 
examiner noted that all systems were normal.  The examiner 
indicated, presumably pursuant to complaints of the veteran, 
that the veteran suffered from dizziness, elevated blood 
pressure, recurrent head colds and postprandial burning pain.  

On February 1958 report of medical history completed while 
the veteran was still a Reservist, the veteran reported 
having cramps in the legs but no symptoms consistent with 
arthritis.  On the corresponding medical examination, the 
examiner found all systems to be normal.  A perfect PULHES 
profile was assigned.  Id.  

In an August 1997 written statement, the veteran said that, 
although he had frozen feet on numerous occasions, he did not 
seek treatment in Korea because he was ashamed to go to the 
battalion first-aid station as there were more seriously 
wounded men being treated there.  The veteran's military 
service records reflect that he was awarded the combat 
infantryman's badge.  

In August 1997, the veteran provided a copy of a newspaper 
article which quoted the Chief Public Health and 
Environmental Hazards Officer with the Veterans Health 
Administration (VHA), as stating that frostbite [could] cause 
long-term complications for aging veterans, most commonly 
"diabetes, circulatory problems, arthritis, skin cancer in 
frostbite scars, chronic night pain, and fungal infections 
caused by the skin's loss of immune functions."  

A November 1998 hospital report reflected a history of gouty 
arthritis.  

At his December 1998 hearing, the veteran testified that he 
was first diagnosed with arthritis when he was 50 years old 
in the 1980's.  He did not seek treatment for arthritis 
before that time.  Joint pain, however, began in the 1950's.  
It was mild initially and worsened with time.  The veteran's 
wife testified that the veteran suffered from joint pain 
since service.  

In April 1999, the veteran's rheumatologist observed 
tenderness and swelling of both wrists and slight ulnar drift 
on the right.  There was no active synovitis of any joint.  
There were Heberden's nodes in the distal interphalangeal 
(DIP) joints of most fingers in both hands.  

There was bony enlargement of the right knee with slight 
effusion.  There was bilateral crepitus of the knees.  The 
rheumatologist diagnosed generalized osteoarthritis with 
extremity pain, inflammatory polyarthritis and gouty 
arthropathy.  

By September 1999 decision, the Board granted service 
connection for residuals of frozen feet.  

On March 2000 VA medical examination, edema and superficial 
varicosities of the feet were noted.  

On November 2000 VA medical examination, the veteran 
recounted a history of exposure to extreme cold while 
stationed in Korea.  In the mid 1990's, he developed pain in 
all of his joints.  The examiner noted the rheumatologist's 
diagnosis of generalized osteoarthritis with extremity pain, 
inflammatory polyarthritis and gouty arthropathy.  

The examiner observed edema in the lower extremities.  In his 
hands, the veteran had Dupuytren's contractures of the ring 
and little fingers with thick flexion contractures at both 
the DIP and proximal interphalangeal joints.  

The examiner diagnosed a history of generalized arthritis 
secondary to gout and an inflammatory process.  The examiner 
opined that proximal joint involvement was unrelated to a 
cold injury.  

In a March 2004 report upon reviewing the record, a VA 
orthopedist concluded that there was no legitimate medical 
evidence to support the veteran's claim that arthritis of the 
feet resulted from cold injuries in service.  There was 
abundant evidence, however, that osteoarthritis of the feet 
was related to the veteran's gouty arthritis and to the 
inflammatory arthritis affecting the veteran's neck, elbows, 
knees, ankles and hands.  

The orthopedist pointed out that the medical examinations in 
1953, 1958, October 1998, March 2000 and November 2000 did 
not reflect evidence of cold injuries.  Rather, there was 
abundant evidence of gouty arthropathy, which contributed to 
osteoarthritis.  There was evidence of Dupuytren's disease, 
which caused contractures of the toes.  

The physician asserted that the veteran's polyarthritis was 
related to gout.  The veteran's arthritis, gout and 
Dupuytren's disease were unrelated to any cold injury, 
according to the physician.  The examiner indicated, 
moreover, that there was no evidence of a cold injury.  The 
physician finally opined that the veteran's arthritis was 
unrelated to service.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Discussion

In September 1999, the Board granted service connection for 
residual of frozen feet.  The veteran asserts that he suffers 
from arthritic conditions affecting multiple joints as a 
result of his service-connected residuals of frozen feet.  

In order for service connection for arthritis of multiple 
joints to be granted, the evidence must point to a causal 
nexus between the veteran's arthritic conditions and his 
service-connected cold injuries.  

On November 2000 VA medical examination, the examiner 
diagnosed a history of generalized arthritis secondary to 
gout and an inflammatory process.  Moreover, the examiner 
opined that the proximal joint involvement was unrelated to 
cold injuries.  

Similarly, the March 2004 medical opinion reflects that the 
veteran's polyarthritis was related to gout and that the 
veteran's gout as well as polyarthritis, and Dupuytren's 
disease were unrelated to any cold injuries.  

The foregoing medical opinions, which the Board has no reason 
to doubt, militate against finding in the veteran's favor.  
Service connection for arthritis of multiple joints as 
secondary to service-connected residuals of frozen feet is 
denied, therefore.  38 C.F.R. § 3.310.  

The Board notes that the veteran and his spouse are not 
competent to provide medical opinions upon which the Board 
may rely.  See Esptritu, supra.  Thus, the veteran's belief 
as to the etiology of his arthritis conditions is not 
relevant herein.  

The Board reminds the veteran that VA decision makers have 
discretion to accept or reject pieces of evidence provided 
that sufficient reasons and bases are set forth explaining 
such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  

The veteran does not assert and the evidence does not reflect 
a direct correlation between his multijoint arthritis and 
service.  Absent a nexus between a claimed disability and 
service, service connection must be denied.  38 C.F.R. 
§ 3.303.  

Service connection for multijoint arthritis is, therefore, 
denied.  Id.  Indeed, the veteran's inflammatory 
polyarthritis is related to gout, and there is no indication 
that gout is related of service.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to comprehensive 
medical examinations and opinions, physicians have found no 
connection between arthritis of multiple joints and service-
connected residuals of frozen feet and no direct nexus 
between multijoint arthritis and service.  

The only medical evidence in the veteran's favor is a quote 
of a physician that appeared in an article.  This quote 
suggests a possible link between frostbite and arthritis.  

Nonetheless, this evidence is far less probative than that 
provided by medical professionals familiar with the veteran's 
particulars.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt rule is not for 
application.  See Ortiz, 274 F.3d at 1365; 38 U.S.C.A. 
§ 5107.



ORDER

Service connection for arthritis of multiple joints as 
secondary to service-connected residuals of cold injuries is 
denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


